DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19-26 are rejected under 35 U.S.C. 102a2 as being anticipated by US Patent Application Publication to Kowalczyk 2014/0010513US.
In terms of claim 19, Kowalczyk teaches a telecommunications wall outlet (Figures 15 and 16)  comprising: a) a base unit (123) receiving a first cable (128) connected to an adapter (Figure 14: 401); b) a cable storage and dispensing unit (137) storing a second cable (124) extending  from a first connector (connected to 401), the cable storage and dispensing unit (137) being configured to mate with the base unit (Figure 14) such that the adapter (401) and the first connector (on 401) are connected together by relative movement of the base unit (Figure 14: if 401 is not oriented in a way that faces the connector from 128 the adapter 401 won’t be able to couple with those connectors) and the cable storage and dispensing unit (137); and c) wherein the second cable (See Figure 15: the area empty or trench like having no material in the empty area) is wound into a coreless coil defining a hollow interior winding surface within an internal cavity of the cable storage and dispensing unit (Figure 15).
As for claim 20, Kowalczyk teaches the device of claim 19, wherein the second cable extends through an aperture (Figure 12: at location 128 or 131) extending into the internal cavity of the cable storage and dispensing unit (Figure 14 or Figure 5).
As for claim 21, Kowalczyk teaches the device of claim 20, wherein a bushing (128 or 122) is provided at the aperture (at 128 or 121).
As for claim 22, Kowalczyk teaches the device of claim 20, wherein the second cable is provided with a second connector (connector 144 or connector on side of 128).
In terms of claim 23,  a telecommunications wall outlet (Figures 14 or 15) comprising: a) a base portion (123); 4b) an adapter extending through a sidewall of the base portion (138); c) a spool structure (137) extending from the base portion (Figure 14), the spool structure (137) including a hub portion (151/136) extending between the base portion (123) and a cable retaining wall (Figure 14); and d) a length of cable (Figure 15) extending between a first fiber optic connector (at 401) connected to the adapter (401) and a second fiber optic connector (144), wherein at least a portion of the cable (Figure 15) is coiled about the spool structure hub portion (Figure 15) between the base structure (123) and the cable retaining wall (Figure 15).
As for claim 24, Kowalczyk teaches the device of claim 23, wherein the base portion (123) defines a first front face (front wall of 123) and wherein the spool structure (137) cable retaining wall defines a second front face parallel to the first front face (Figure 14 and 15).

As for claim 25, Kowalczyk teaches the device of claim 14, wherein the first front face and the second front face have an equal width and an equal height (Figure 14 and 15 wherein the 123 is able to close together and perfectly mate, if the height and width are different the cover would not close and provide an offset crack due to misalignment).

As for claim 26, Kowalczyk teaches the device of claim 13, wherein the spool structure defines a first lobe structure opposite a second lobe (Figure 15: the two sides wall that houses the cable in the middle forms lobes or fins of 1st and 2nd lobes).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable by US Patent Application Publication to Kowalczyk (2014/0010513US) in view of the US Patent Application Publication to Zhang (2012/0055965US) further in view of the US Patent Application Publication to Wilson 2014/0224913.

In terms of Claim 13, Kowalczyk teaches a cable storage arrangement (Figure 1-17) comprising: 
a) a spool structure (Figure 16: 161) including a fixed hub portion (area of 151/136) extending between a first wall (left wall of 123) and a second wall (right wall of 123);
b) a length of cable (122) extending between a first fiber optic connector (144) and a second fiber optic connector (146), wherein at least a portion of the cable (122) is coiled about the spool structure hub portion (Figure 15 and 16) between the first and second walls (Figure 15 and 16);
c) a cover (123)  covering at least a portion of the spool structure (Figure 15: 137) the cover (123) including a port (131 or 132)  aligned over the hub portion (Figure 16: area of 151 / 136) through which the length of cable can be dispense (Figure 15) from the spool structure by unwinding the cable about the spool structure such that the port (131) revolves around the spool structure (See Figure 5: 73).
rotatably mounted to the spool structure (161 is mounted on to 136 which rotates relative to 123), the cover including a sidewall (127) extending over the second wall (right wall) and at least a portion of the hub portion (127 extends over 151 and 136 when rotated sideways), the cover sidewall (127) including a port (131 or 132) through which the length of cable can be dispensed from the spool structure (Figure 15 and 16: 161).
Kowalczyk does not teach cover covering at least a portion of the spool structure, the cover including a port aligned over the hub portion through which the length of fiber optic cable can be dispensed from the spool structure by unwinding the fiber optic cable about the spool structure such that the port revolves around the stationary spool structure.
Godett does teach cover (Figure 3: 16) covering at least a portion of the spool structure (34/42), the cover including a port aligned (40 or 60) over the hub portion through which the length of fiber optic cable can be dispensed (Figure 3) from the spool structure by unwinding the fiber optic cable about the spool structure such that the port revolves around the stationary spool structure (42 or 34). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing shape and structures to include a dispensing mechanism that includes non rotatably mounted spool wherein the cover contains a por aligned over the hub port on and wherein the spool is stationary in order to prevent the spool from unwanted tangling or unwanted dispensing. Since the spool is stationary it only uses to hold the fiber in place at an exact length which reduces the fiber ability to tangle within the spool device.


As for claim 14, Kowalczyk teaches the cable storage arrangement of claim 13, wherein the cover (123) includes a front wall and a sidewall (Figure 15: sidewalls of 131) extending from the front wall, wherein the sidewall extends over the second wall at least a portion of the hub portion (See Figure 15: wherein the walls are shaped like a square and rectangle, the walls extend over each other to meet at a corner and the hub portion in the middle).

As for claim 15, Kowalczyk teaches the cable storage arrangement of claim 14, wherein a projection received by a first socket define with the structure (See Figure 15 and 16: cylindrical body within the cylindrical cavity of 137 or See Figure 5).
As for claim 16, Kowalczyk teaches the cable storage arrangement of claim 15, wherein the projection includes on or more latches that engage with first socket to retain the cover onto the spool structure (Figure 5: 39/75, 71, 73 are all structures of a bearing mount which inherently contain at least one latch or threads that engages with the socket).
As for claims 17 and 18, Kowalczyk teaches the cable storage arrangement of claim 13, further comprising a base structure (120 or 138 or 136 or in any combination of the three elements) from which the spool structures extends (Figure 15 and 16) and further comprising a mounting plate configured to be mounted to a wall (138 and 120) and configured to be attached to base structure (Figure 15 and 16); wherein the mounting plate (138) includes a first attached structure (Figure 5: entry opening of 39) and the base structure (71 on 120) includes a second attachment structure (73 or 75), wherein the first and second attachment structures (Figure 5: 39 and 73/75) are configured to engage each other (Figure 5), wherein the cable storage arrangement is configured as a wall outlet (Figure 17) configured to receive a subscriber cable from a fiber optic enclosure remote from the cable storage arrangement (Figure 17).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any of the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Newly amended limitations to claim 13 have been rejected in view of newly cited prior art to Godett as detailed above.
The arguments made with respect to claim 19, wherein the applicant argues the prior art of Kowalczyk does not teach a coreless spool and wherein the connectors and adapter are not connected by relative movement (Remarks Page 6) is found to be non-persuasive by the examiner.
This argument is found to be non-persuasive by the examiner because an example of spool 161 is shown in Figure 13 which is hollow. Figure 5 also has a spool 61 which is also hollow or coreless.
As for the limitation of the connector connecting to adapter via relative movement is also found to be non-persuasive because the structure 123 rotates relative to spool structure 137. The connection is only allowed to occur when the connector is in alignment with the adapter 122 as shown in Figure 15 via relative movement between 123 and 137. Therefore, the relative movement between 123 and 137 allows the coupling of connector to adapter plate 122. If the spool moves away from the alignment spot the connector will disengage with the adapter plate 122. Hence the limitation of “wherein the connectors and adapter are not connected by relative movement” is considered to be taught by the prior art of Kowalczyk.
In regards to claim 23 the examiner has re-interpret the structure 138 to be an adapter as claimed in claim 23 in view of the amendment made to claim 23. Figure 15 illustrates the adapter 138 is extended through the frontal side wall of the base portion 123.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049. The examiner can normally be reached 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HOANG Q TRAN/Examiner, Art Unit 2874                                                                                                                                                                                                        

/SUNG H PAK/Primary Examiner, Art Unit 2874